

116 HR 2174 IH: To remove fish and wildlife as an authorized purpose of the Missouri River Mainstem Reservoir System and to make flood control the highest priority of authorized purposes of such system, and for other purposes.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2174IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo remove fish and wildlife as an authorized purpose of the Missouri River Mainstem Reservoir
			 System and to make flood control the highest priority of authorized
			 purposes of such system, and for other purposes.
	
		1.Authorized purposes of the Missouri River Mainstem Reservoir System
 (a)AuthorizationFish and wildlife shall not be an authorized purpose of the Missouri River Mainstem Reservoir System.
 (b)PriorityFlood control shall be the highest priority of authorized purposes for the Missouri River Mainstem Reservoir System at all times.
 (c)Revision of control manualNot later than 90 days after the date of enactment, the Chief of Engineers shall revise the Missouri River Mainstem Reservoir System Master Water Control Manual and any related regulations to conform with subsections (a) and (b).
			